Case 18-33926-hdh7 Doc 67 Filed 03/05/19            Entered 03/05/19 13:49:23    Page 1 of 11



PORTER HEDGES LLP                                SMYSER KAPLAN & VESELKA, L.L.P.

Eric M. English                                  Garland D. Murphy IV
State Bar No. 24062714                           State Bar No. 24058010
Genevieve M. Graham                              Smyser Kaplan & Veselka, L.L.P.
State Bar No. 24085340                           700 Louisiana Street, Suite 2300
Porter Hedges LLP                                Houston, Texas 77002
1000 Main Street, 36th Floor                     (713) 221-2300
Houston, Texas 77002                             (713) 221-2320
(713) 226-6000                                   lmurphy@skv.com
eenglish@porterhedges.com
ggraham@porterhedges.com

ATTORNEYS FOR PENDER CAPITAL
ASSET BASED LENDING FUND I, LP

                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                          §
                                                §    Chapter 11
MANSFIELD BOAT AND RV                           §
STORAGE, LLC                                    §    Case No. 18-33926
                                                §
               Debtor.                          §

 PENDER CAPITAL ASSET BASED LENDING FUND I, LP’S EXPEDITED MOTION
 FOR AN ORDER (I) TO ENFORCE THE COURT’S CASH COLLATERAL ORDER;
   (II) FINDING THE DEBTOR AND ITS PRINCIPALS IN CIVIL CONTEMPT OF
                     COURT; AND (III) FOR SANCTIONS

          Pender Capital Asset Based Lending Fund I, LP (“Pender Capital”) hereby files its

Expedited Motion (the “Motion”) for Pender Capital’s Expedited Motion for an Order (i) to

Enforce the Court’s Cash Collateral Order; (ii) finding the Debtor and its Principals in Civil

Contempt of Court; and (iii) for Sanctions Against Mansfield Boat and RV Storage, LLC (the

“Debtor”).

                             I.     PRELIMINARY STATEMENT

          1.     The Debtor has ignored its obligations under the Court’s Final Cash Collateral

Order (defined below). The Debtor failed to make its $35,000 adequate protection payment to


7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19            Entered 03/05/19 13:49:23       Page 2 of 11



Pender due in February and has also failed to provide the Argus monthly management reports

and weekly budget variance reports. The Debtor has also failed to escrow with Pender 1/12 of

the 2018 real property tax payments in February or March.

          2.    Based on these violations of the Court’s orders, Pender Capital respectfully

requests that this Court i) find the Debtor and its Principals in civil contempt for failing to

comply with this Court’s Final Cash Collateral Order; ii) require the Debtor to immediately

comply with the Final Cash Collateral Order, and in particular to pay Pender capital its February

adequate protection payment; iii) award Pender Capital its attorneys’ fees incurred in the filing

and prosecution of this Motion; and iv) impose coercive sanctions against the Debtor and its

Principals of $1,000 per day until the Debtor’s contempt is purged. The Debtor should be

required to pay all of the foregoing amounts prior to payment of any professional fees or other

administrative expenses.

          3.    Pender Capital seeks relief on an expedited basis as the Debtor has filed a motion

to close this case.

                                    II.     JURISDICTION

          4.    This Court has jurisdiction over civil contempt proceedings under 28 U.S.C. §

157 and 11 U.S.C. § 105. In re Terrebone Fuel and Lube, 108 F.3d 609, 612-13 (5th Cir. 1997);

In re Abacus Broadcasting Corp., 150 B.R. 925, 928 (Bankr. W.D. Tex. 1993). A civil contempt

proceeding is a core proceeding under 28 U.S.C. § 157(b)(2). Kellogg v. Chester, 71 B.R. 36, 38

(N.D. Tex. 1987).

                                    III.    BACKGROUND

          5.    On the eve of foreclosure, on December 3, 2018, the Debtor filed this case to stop

Pender Capital from foreclosing on the Debtor’s real property.



                                                2
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19           Entered 03/05/19 13:49:23     Page 3 of 11



          6.    The Debtor’s general manager, signor of the Debtor’s Chapter 11 Petition,

Original Schedules, and Original SOFA, and the Debtor’s prior owner is Larry Reynolds (“Mr.

Reynolds”). The Debtor’s Managing Member is B. Neil Ainsworth (“Mr. Ainsworth” and,

together with Mr. Reynolds, the Debtor’s “Principals”), who is the signor of the Debtor’s

Amended Schedules. [Docket Nos. 51 (Amended Schedules A/B), 52 (Amended Schedules

E/F)].

          7.    On December 5, 2018, the Debtor filed its Motion to Use Cash Collateral (the

“Cash Collateral Motion”). [Docket No. 7].

          8.    On December 10, 2018, Pender Capital filed its Objection to the Debtor’s Cash

Collateral Motion, [Docket No. 17], and its Motion for Relief from the Automatic Stay (“Motion

for Relief from Stay”). [Docket No. 18].

          9.    On December 28, 2018, the Court entered its Interim Order on Motion for Use of

Cash Collateral (the “Interim Cash Collateral Order”). [Docket No. 36].

          10.   On January 24, 2019, Pender Capital filed its Amended Objection to Debtor’s

Motion for Authority to Use Cash Collateral (together with the Objection the Debtor’s Cash

Collateral Motion, the “Objections”), [Docket No. 48], which pointed out that the Debtor had

failed to comply with the Interim Cash Collateral Order.

          11.   On January 28, 2019, the Court held a hearing on the Cash Collateral Motion and

the Motion for Relief from Stay.

          12.   On January 31, 2019, the Court held a hearing to announce its rulings on the

Debtor’s Motion to Use Cash Collateral, and Pender Capital’s Motion for Relief from Stay and




                                               3
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19                   Entered 03/05/19 13:49:23           Page 4 of 11



Motion to Compel.1 As to the Motion to Use Cash Collateral and Objections thereto, the Court

ordered the Debtor to, among other things:

                 1) pay Pender Capital $35,000.00 in February 2019 and each month thereafter;

                 2) escrow 1/12th of the 2018 real property taxes with Pender Capital in February

          2019 and each month thereafter; and

                 3) provide all management and financial reports that it receives from its property

          management company to Pender Capital within one day of receipt and provide Pender

          Capital with cash expenditure reports on each Friday showing a comparison of the

          Debtor’s actual income and expenses to the projected income and expenses in the Budget

          for the preceding week.

          13.    On February 5, 2019, the Court entered its Order Regarding Pender Capital Asset

Based Lending Funding I, LP’s Emergency Motion, and Brief in Support, to Compel Production

of Documents from the Debtor (the “Order on Motion to Compel”), [Docket No. 57], which

required the Debtor to

                 1) on or before February 8, 2019, produce true and correct copies of all bank

statements and checks written on Debtor bank accounts from December 2017 to present; and

                 2) on or before February 8, 2019, produce true and correct copies of all

correspondence and documents related to its alleged efforts with any potential lender involving a

potential refinancing of the Pender Capital debt.

          14.    Although the Debtor filed a Notice of Term Sheet [Docket No. 58], the Debtor

has never produced any other document to Pender Capital regarding a term sheet, or indications

of interest, or any other document or communication that could evidence a possibility of
1
 Pender Capital filed its Motion to Compel on January 22, 2019, [Docket No. 41], to compel the Debtor to produce
various documents requested through discovery related to the Debtor’s Motion to Use Cash Collateral and Pender
Capital’s Motion for Relief from Stay.


                                                       4
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19                    Entered 03/05/19 13:49:23             Page 5 of 11



refinancing Pender Capital’s Debt. To date, Pender Capital has not received any document from

the Debtor that was ordered to be produced by the Order on Motion to Compel.2

          15.    On February 25, 2019, the Court entered its Order on Motion for Use of Cash

Collateral (the “Final Cash Collateral Order”). [Docket No. 61]. See Final Cash Collateral Order,

attached as Exhibit A.

          16.    The Debtor has failed to comply with the Final Cash Collateral Order by failing to

take any of the actions set forth above.

          17.    The Debtor—and the Debtor’s principals—are therefore in contempt of the Final

Cash Collateral Order.

                    IV.      RELIEF REQUESTED AND BASIS THEREFORE

          18.    There can be no dispute that the Debtor is in violation of the Final Cash Collateral

Order. Additionally, the Debtor’s Principals are liable for the Debtor’s unauthorized use of cash

collateral.

The Debtor is in Contempt of this Court’s Final Cash Collateral Order

          19.    In a civil contempt proceeding, the moving party need only show (i) that a court

order was in effect; (ii) the order required certain conduct by the respondent; and (iii) the respondent

failed to comply with the court’s order. F.D.I.C. v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995). In

this case, no genuine dispute exists regarding (i) the actions required of the Debtor by this Court’s

Final Cash Collateral Order; or (ii) the Debtor’s failure to abide by such order. Accordingly, Pender

Capital requests that this Court find the Debtor and its principals in civil contempt.



2
 On March 4, 2019, the day before Pender Capital’s scheduled March 5, 2019 foreclosure, the Debtor filed its First
Amended Original Answer and Counterclaim and Application for Temporary Restraining Order and Temporary
Injunction (the “Answer and Counterclaim”) in cause no. 048-305488-19, filed in the 48th Judicial District Court of
Tarrant County, Texas (the “State Court Lawsuit”) to, among other things, enjoin Pender Capital from foreclosing
on March 5, 2019. Pender Capital removed the State Court Lawsuit to this Court on March 5, 2019, in adversary
proceeding no. 19-3022.

                                                        5
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19             Entered 03/05/19 13:49:23       Page 6 of 11



          20.   The Final Cash Collateral Order required that Debtor i) pay Pender Capital

$35,000.00 in February 2019; ii) escrow 1/2th of the 2018 ad valorem taxes; iii) provide Pender

Capital all management or financial reports received from its property management company within

one day of receipt; and iv) provide Pender Capital with weekly cash expenditure reports that show

the Debtor’s actual income and expenses to the projected income and expenses in the Budget for

the preceding week.

          21.   To date, the Debtor has never provided Pender Capital with a weekly cash

expenditure report showing actual versus projected budget comparison. The Debtor has not

provided the January management report received from the Debtor’s property management

company. The Debtor has not escrowed with Pender Capital any amounts to cover ad valorem

taxes and, in fact, Pender Capital is in process of paying the delinquent 2018 ad valorem taxes,

which will include late penalties and interest. Finally, the Debtor has failed to pay Pender Capital

the $35,000.00 that the Debtor was ordered to pay in February 2019.

          22.   There is no doubt that the Debtor is in violation—and contempt—of this Court’s

Final Cash Collateral Order.

For its Contempt, the Debtor Should Compensate Pender Capital for its Damages

          23.   A court may impose sanctions in civil contempt proceedings to (i) compensate a

party for unnecessary injuries suffered and costs incurred because of the contemptuous conduct;

and (ii) coerce compliance with the court’s orders. United States v. United Mine Workers, 330

U.S. 258, 304 (1947); Petroleos Mexicanos v. Crawford Enters., Inc., 826 F.2d. 392, 400 (5th

Cir. 1987).

          24.   Contempt damages awarded as a result of a court order violation are intended to be

compensatory in nature and are to “[reimburse] the injured party for the losses and expenses



                                                 6
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19              Entered 03/05/19 13:49:23        Page 7 of 11



incurred because of his adversary’s noncompliance.” Norman Bridge Drug Co. v. Banner, 529 F.2d

822, 827 (5th Cir. 1976). The Court may order the payment of damages, including attorney’s fees,

from one party to another in civil contempt sanction. Petroleos Mexicanos v. Crawford Enterprises,

Inc., 826 F.2d 392, 401 (5th Cir. 1987). Where, as here, the contempt is for failure to comply with a

cash collateral order, resulting in the unauthorized use of cash collateral, sanctions may be properly

imposed on the Debtor’s principals. See Midwest Properties No. Two v. Big Hill Inv. Co., 93 B.R.

357, 362-63 (N.D. Tex. 1988) (stating that “all counsel in the Northern District of Texas have been

placed on notice that proper sanctions can be imposed against those responsible for use of cash

collateral . . . when there has been no compliance with Section 363(c)(2).”).In re Koran Enterprises,

Inc., 61 B.R. 321, 327 (Bankr. W.D. Mo. 1986);

          25.   Pender Capital has incurred damages as a direct result of the Debtor’s contempt.

Specifically, Pender Capital i) has never received its $35,000.00 Court-ordered payment in February

2019 and ii) Pender Capital was forced to incur attorney’s fees in the filing and prosecution of this

Motion.

          26.   Pender Capital therefore requests compensation for its damages that were the direct

result of the Debtor’s contempt. Pender Capital requests $35,000.00 plus Pender Capital’s attorney’s

fees for the filing and prosecution of this Motion, in an amount to be determined at the hearing on

this motion. Given the Debtor’s unlawful use of cash collateral and its intentional violation of the

Final Cash Collateral Order, the Court should order that the foregoing amounts be paid to Pender

before the Debtor pays any administrative professional fee claims.

Coercive Sanctions are Particularly Appropriate Since the Debtor Has Shown a Total
Disregard for This Court’s Orders

          27.   A court may impose a prospective per diem sanction in order to coerce compliance

with its orders. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 567 (5th Cir. 1990); Alberti v.


                                                  7
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19             Entered 03/05/19 13:49:23        Page 8 of 11



Klevenhagen, 46 F.3d 1347, 1360 (5th Cir. 1995). In determining an appropriate civil contempt

sanction, the Court should consider: (i) the harm resulting from the non-compliance; (ii) the

probable effectiveness of the sanction; (iii) the financial resources of the contemnor and the burden

sanctions may impose; and (iv) the willfulness of the contemnor in disregarding the Court’s order.

Lamar Fin. Corp., 918 F.2d at 567.

          28.   Here, each factor that the Court should consider in imposing civil contempt

sanctions weighs in favor of per diem sanctions in order to coerce the Debtor’s compliance. First,

the harm resulting from non-compliance, as stated above, is that Pender Capital has suffered actual,

quantifiable damages as a direct result of the Debtor’s contempt. Pender Capital’s only remedy to be

made whole is the Debtor compensating Pender Capital for its damages. A second harm is that the

Debtor has thus far maintained almost total disregard for this Court’s Orders, showing a complete

lack of respect for the Bankruptcy Court and the bankruptcy process. As this Court is well aware,

the principal purpose of the Bankruptcy Code is to “grant a fresh start to the honest but unfortunate

debtor.” Grogan v. Garner, 498 U.S. 279, 286, 287 (1991). The Debtor has been given the

opportunity to gain a fresh start and yet has consistently rebuked the process by failing to comply

with even the most basic orders of the Court (i.e. send a simple comparison from the projected

versus actual budget for the preceding week). Such a willful violation is exactly why coercive per

diem sanctions are appropriate.

          29.   Second, a per diem sanction of $1,000 per day is enough to coerce the Debtor to

finally comply with a Court order, but is not so much that the amount is punitive. Rather, the Debtor

will be motivated to comply in order to avoid paying any additional amounts as a result of its

contempt. The per diem amount will motivate the Debtor to compensate Pender Capital in a timely




                                                 8
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19              Entered 03/05/19 13:49:23       Page 9 of 11



manner, which will avoid the Debtor incurring any per diem sanctions. Put another way: if the

Debtor timely complies, the Debtor will not incur per diem sanctions.

          30.   Third, the Debtor is still operating and has maintained, throughout the case, that it

can pay the $35,000.00 amount per month. Accordingly, the Debtor should already be ready and

able to pay the requested per diem amount.

          31.   Finally, as detailed above, there is no question that the Debtor’s failure to comply

with the Final Cash Collateral Order was willful. The Debtor has maintained that it can pay the

$35,000.000 monthly payment, representing less than half of the pre-petition interest payment on a

now matured loan. Additionally, the Debtor was ordered to send weekly cash expenditures that

compare projected versus actual for the preceding week. Such reporting is clearly within the

Debtor’s control. Failure to send was the result of the Debtor’s willful disregard for the Final Cash

Collateral Order.

          32.   All factors therefore weigh in favor of per diem sanctions. Pender Capital requests

that this Court enter per diem sanctions against the Debtor and its Principals in the amount of

$1,000.00 per day.

                                      V.     CONCLUSION

          33.   Pender Capital respectfully requests that, prior to paying any further

administrative expenses, including professional fees, this Court: i) find the Debtor and its

Principals in civil contempt for failing to comply with this Court’s Final Cash Collateral Order;

ii) require the Debtor to immediately comply with the foregoing orders, and in particular to pay

Pender capital its February adequate protection payment; iii) award Pender Capital its attorneys’

fees incurred in the filing and prosecution of this Motion; and iv) impose coercive sanctions

against the Debtor and its Principals of $1,000 per day until the Debtor’s contempt is purged.



                                                  9
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19             Entered 03/05/19 13:49:23   Page 10 of 11



Dated: March 5, 2019                      Respectfully submitted,


                                          By: /s/ Eric M. English
                                          Eric M. English
                                          State Bar No. 24062714
                                          Genevieve M. Graham
                                          State Bar No. 24085340
                                          Porter Hedges LLP
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          (713) 226-6000
                                          eenglish@porterhedges.com
                                          ggraham@porterhedges.com

                                          and

                                          Garland D. Murphy IV
                                          State Bar No. 24058010
                                          Smyser Kaplan & Veselka, L.L.P.
                                          700 Louisiana Street, Suite 2300
                                          Houston, Texas 77002
                                          (713) 221-2300
                                          (713) 221-2320
                                          lmurphy@skv.com

                                          ATTORNEYS FOR PENDER CAPITAL ASSET
                                          BASED LENDING FUND I, LP


                               CERTIFICATE OF SERVICE

       I certify that on March 5, 2019, a true and correct copy of the foregoing Motion for
Contempt was served by CM/ECF and/or first Class United States Mail to all parties listed on the
attached Service List.


                                                 /s/ Eric M. English
                                                 Eric M. English




                                                10
7234371
Case 18-33926-hdh7 Doc 67 Filed 03/05/19                Entered 03/05/19 13:49:23   Page 11 of 11



                                          SERVICE LIST

Debtor
Mansfield Boat and RV Storage, LLC
Attn: Larry Reynolds
605 Rutgers
Lancaster, TX 75134

Debtor’s Counsel
Herman A. Lusky
Lusky & Associates PC
4925 Greenville Ave., Suite 715
Dallas, TX 75206
herman@lusky.com
mail@lusky.com

United States Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, Texas 75242

20 Largest Unsecured Creditors
Glenn Snyder
627 Mercury Avenue
Duncanville, TX 75137

Parties Requesting Notice
Mansfield ISD
c/o Eboney Cobb
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
500 E. Border Street, Suite 640
Arlington, Texas 76010
email: ecobb@pbfcm.com

Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway, Suite 1000
Dallas, Texas 75207
dallas.bankruptcy@publicans.com
Counsel for Tarrant County




                                                   11
7234371
